DETAILED ACTION
This action is responsive to communications filed 10 June 2022.
Claims 13 and 16 have been canceled.
Claims 21-23 have been added.
Claims 1-12, 14-15, 17 and 19-23 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The objections to the claims have been withdrawn in view of amendments.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 February 2022, 16 February 2022, 19 May 2022 and 26 May 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 6 objected to because of the following informalities:  The claim recites “… virtual address being mapped to the first IP address … directing traffic associated with the cloud service to the second preferred cloud server”. The previous claim, as well as recited materials in the specification denote an IP address for each of the cloud services; however, nowhere in the specification does it support “… first IP address … second preferred cloud server”. One can see that the independent claim to which it depends on denotes a second preferred cloud server comprising a second IP address. Examiner believes this to be a typographical error and that it was Applicant's intent as to denote it as a "second IP address".  Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim 6 is to be interpreted as “in response to the virtual address being mapped to the second IP address, directing traffic associated with the cloud service to the second preferred cloud server” following the support outlined in the preceding claim wherein a second preferred cloud server comprises a second IP address and not a first IP address.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang et al. (US-20180183750-A1) hereinafter Wang.
Regarding claim 7, Wang discloses:
A network controller ([0034] control center), comprising:
processing circuitry ([0007] processor); and
memory including instructions that, when executed by the processing circuitry, cause the processing circuitry to ([0007] instructions executable by at least one processor stored in a non-transitory computer readable medium):
	determine a list of cloud servers that provide a cloud service ([0025] control center to determine the VM corresponding to the VM address as the master VM (i.e. first server) using the VIP address and to determine other VMs as backup VMs (i.e. determining master and backup VMs from multiple VMs is a list of VMs, e.g. master, backup, backup, etc.) cloud network system … one or more host servers associated with one or more VMs (i.e. multiple servers hosting VMs);
select a first preferred cloud server from the list of cloud servers based on network performance information for a respective cloud server of the list ([0025] control center to determine the VM corresponding to the VM address as the master VM (i.e. first server) using the VIP address and to determine other VMs as backup VMs (i.e. determining master and backup VMs from multiple VMs is a list of VMs, e.g. master, backup, backup, etc.) cloud network system … one or more host servers associated with one or more VMs (i.e. multiple servers hosting VMs) [0037] detect the health condition of the master VM [0039] backup VM with the highest priority (i.e. lower priority not selected to detect/monitor health of master VM, only highest priority, e.g. highest priority must be selected));
map a virtual IP address of the cloud service to a first IP address of the first preferred cloud server ([0025] mapping a VIP address to a VM address (i.e. to first master VM) [0030] ARP mapping message for mapping the VIP address to the VM and the Arp may carry an IP address of the host [0034] only the VM that is determined by the control center as the master VM is responsible for using the VIP address [0039] backup VM with the highest priority is switched to the VIP address), wherein the virtual IP address is allocated for accessing the cloud service ([0025] VMs, e.g. virtual machine running on host server in a cloud network system, such as to access a virtual machine, see also [0003] e.g. running applications or software in a cloud network);
determine whether the network performance information is updated for the respective cloud server ([0037] detect the health condition of the master VM, e.g. at a set time interval, for detecting whether the master VM is abnormal (i.e. updated from normal to abnormal)); and
	in response to the network performance information being updated ([0037] abnormal master VM):
select a second preferred cloud server from the list of cloud servers based on the updated network performance information ([0025] control center to determine the VM corresponding to the VM address as the master VM using the VIP address and to determine other VMs as backup VMs (i.e. second server) [0039] backup VM with the highest priority (i.e. lower priority not selected to detect/monitor health of master VM, only highest priority, e.g. highest priority must be selected, such as when a first new backup turned master VM is abnormal and a second backup VM is selected to be the new master VM)); and
remap the virtual IP address to a second IP address of the second preferred cloud server ([0025] mapping a VIP address to a VM address (i.e. to first master VM) [0030] ARP mapping message for mapping the VIP address to the VM and the Arp may carry an IP address of the host (i.e. second address for second cloud server) [0034] only the VM that is determined by the control center as the master VM is responsible for using the VIP address [0039] backup VM with the highest priority is switched to the VIP address (i.e. first backup new master now abnormal, wherein second backup is to be new master)), wherein the first and second IP addresses facilitate access to the cloud service from the first and second preferred cloud servers, respectively ([0025] VMs, e.g. virtual machine running on host server in a cloud network system, such as to access a virtual machine, see also [0003] e.g. running applications or software in a cloud network).
Regarding claims 1 and 14, they do not further define nor teach over the limitations of claim 7, therefore, claims 1 and 14 are rejected for at least the same reasons set forth above as in claim 7.
Regarding claim 2, Wang discloses: 
The method of claim 1, set forth above, 
further comprising periodically updating the network performance information for a respective cloud server of the list ([0037] detect the health condition of the master VM, e.g. at a set time interval (i.e. periodically), for detecting whether the master VM is abnormal (i.e. updated from normal to abnormal)); and 
wherein selecting the second preferred cloud server further comprises determining whether  the updated network performance information indicates improved performance associated with the cloud service ([0037] abnormal master VM (i.e. backup VM with normal health would be the new master VM without abnormal health, e.g. better performance than an abnormally performing VM)).  
Regarding claim 5, Wang discloses: 
The method of claim 1, set forth above, 
further comprising assigning the virtual IP address to the cloud service in response to the cloud service being configured on the network controller ([0025] mapping a VIP address to a VM address (i.e. to first master VM) VMs, e.g. virtual machine running on host server in a cloud network system, such as to access a virtual machine, see also [0003] e.g. running applications or software in a cloud network [0034] only the VM that is determined by the control center as the master VM is responsible for using the VIP address [0039] backup VM with the highest priority is switched to the VIP address).  
Regarding claim 6, Wang discloses: 
The method of claim 1, set forth above, 
further comprising, in response to the virtual address being mapped to the first IP address ([0025] mapping a VIP address to a VM address (i.e. to first master VM) [0034] only the VM that is determined by the control center as the master VM is responsible for using the VIP address [0039] backup VM with the highest priority is switched to the VIP address (i.e. first backup now new master)), directing traffic associated with the cloud service to the first preferred cloud server ([0024] IP address presented to the outside remains the VIP address (i.e. VIP for first backup VM as new master VM for traffic thereto)); and 
in response to the virtual address being mapped to the first IP address ([0025] mapping a VIP address to a VM address (i.e. to first master VM) [0034] only the VM that is determined by the control center as the master VM is responsible for using the VIP address [0039] backup VM with the highest priority is switched to the VIP address (i.e. first backup new master now abnormal, wherein second backup is to be new master)), directing traffic associated with the cloud service to the second preferred cloud server ([0024] IP address presented to the outside remains the VIP address (i.e. VIP for second backup VM as new master VM for traffic thereto)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Markuze et al. (US-20190268421-A1) hereinafter Markuze.
Regarding claim 3, Wang discloses: 
The method of claim 1, set forth above, 
Wang does not explicitly disclose:
wherein the first preferred cloud server is selected based further on locale of a client device requesting the cloud service; and 
wherein the second preferred cloud server is selected based further on the locale of the client device.
However, Markuze discloses:
wherein the first preferred cloud server is selected based further on locale of a client device requesting the cloud service ([0330] each requester will get back an IP server that is closer to it, e.g. a location basis); and 
wherein the second preferred cloud server is selected based further on the locale of the client device ([0330] get back an IP server that is closer to it, e.g. a location basis).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wang in view of Markuze to have selected a preferred cloud server based on the locale of the client. One of ordinary skill in the art would have been motivated to do so to get back an IP server that is closer to it such as on a location basis such as for connecting to different public clouds that are in optimal locations (Markuze, [0085] [0330]).
Regarding claim 12, Wang discloses: 
The network controller of claim 7, set forth above, wherein the memory further comprises instructions that, when executed by the processing circuitry, cause the processing circuitry to: 
Wang does not explicitly disclose:
assign a respective unique virtual IP address to each of a plurality of cloud services; and
generate a respective list of cloud servers that provide each of the plurality of cloud services.
However, Markuze discloses:
assign a respective unique IP address to each of a plurality of cloud services ([0209] reverse NAT that translates the destination IP/port addresses of the data message to new destination IP port addresses that the virtual network associates with a particular tenant); and
generate a respective list of cloud servers that provide each of the plurality of cloud services ([0136] controller cluster maintains a list of the most popular SaaS providers).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wang in view of Markuze to have assigned a respective unique VIP to each of a plurality of cloud services and generated a list of said services. One of ordinary skill in the art would have been motivated to do so to maintain a list of the most popular SaaS providers and associate IP port addresses with particular tenants (Markuze, [0209] [0136]). Although Markuze does not explicitly discuss that each tenant has different virtual IP addresses, substituting Markuze in Wang’s system would have denoted virtual IP addresses for different tenants (i.e. different master VMs, etc.)
Regarding claim 17, Wang discloses:
The system of claim 14, set forth above, 
Wang does not explicitly disclose:
wherein the network controller includes a branch gateway connected to the Internet via a plurality of uplinks; 
wherein a client device requesting the cloud service is connected to the network controller via a branch site network; and 
wherein the memory further comprises instructions that, when executed by the processing circuitry, cause the processing circuitry to select one of the plurality of uplinks for traffic from the client to the cloud service.
However, Markuze discloses:
wherein the network controller includes a branch gateway connected to the Internet via a plurality of uplinks ([FIG. 1A] [0073] virtual network established by deploying different MFNs [0070] e.g. via controller cluster that scales up or down number of public cloud components (i.e. multiple branch sites)); 
wherein a client device requesting the cloud service is connected to the network controller via a branch site network ([FIG. 1A] e.g. Branch Office, Mobile, etc. at different sites, US-W, Rio, etc.); and 
wherein the memory further comprises instructions that, when executed by the processing circuitry, cause the processing circuitry to select one of the plurality of uplinks for traffic from the client to the cloud service ([0106] e.g. optimize traffic routing, e.g. shortest path, packet duplication [0114-0115] identifies different desired routing paths and provided to tables (i.e. dynamic path selection), e.g. for selection of path during runtime criteria such as based on QoS [FIG. 1A]).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wang in view of Markuze to have included a branch gateway in the network that the system selects an uplink for traffic from the client to the cloud service. One of ordinary skill in the art would have been motivated to do so to optimize traffic routing (Markuze, [0106]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Markuze in view of MEMON et al. (US-20200028894-A1) hereinafter Memon.
Regarding claim 4, Wang-Markuze disclose: 
The method of claim 3, set forth above, 
Wang does not explicitly disclose:
wherein the network performance information comprise at least one of: jitter and latency and the locale comprises client device uplink usage preferences, client device bandwidth preferences, and a combination of client device uplink usage preferences and client device bandwidth usage preferences.
However, Markuze discloses:
wherein the network performance information comprise at least one of: jitter and latency ([0138] latency, e.g. link delay measurements, estimated message processing latency, etc.).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wang in view of Markuze to have included latency as network performance information. One of ordinary skill in the art would have been motivated to do so to identify optimal situations in terms of latency, etc. (Markuze, [0137-0138]).
Wang-Markuze do not explicitly disclose:
and the locale comprises client device uplink usage preferences, client device bandwidth preferences, or a combination of client device uplink usage preferences and client device bandwidth usage preferences.  
However, Memon discloses:
and the locale comprises client device uplink usage preferences ([0097] I/O operations per second or loops (i.e. in/out utilizing the link for input/output)), client device bandwidth preferences ([0097] policy data codified by a set of policy specifications pertaining to I/O bandwidth, or IObw, thresholds, user preferences or userPref and/or other policy specifications, etc.), or a combination of client device uplink usage preferences and client device bandwidth usage preferences ([0097] and/or other policy specifications (i.e. I/O bandwith and I/O operations per second on the link)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wang-Markuze in view of Memon to have included client device uplink usage preference and bandwidth preferences as performance metrics. One of ordinary skill in the art would have been motivated to do so to allow user preferences for policy data such as pertaining to bandwidth, operations counts, loops, latency, thresholds, etc. (Memon, [0097]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee (US-20140337500-A1).
Regarding claim 8, Wang discloses: 
The network controller of claim 7, set forth above, wherein the memory further comprises instructions that, when executed by the processing circuitry, cause the processing circuitry to
assign the virtual IP address in response to the cloud service being configured as a cloud service for the network controller ([0025] mapping a VIP address to a VM address (i.e. to first master VM).
Wang does not explicitly disclose:
configuring the cloud service as an authorized cloud service for the network.
However, Lee discloses:
configuring the cloud service as an authorized cloud service for the network ([0157] ensure that only the authorized client-server applications can use the virtual network for hybrid cloud functions).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wang in view of Lee to have the cloud service being configured as an authorized cloud service for the network. One of ordinary skill in the art would have been motivated to do so to ensure that only the authorized client-server applications can use the virtual network for hybrid cloud functions (Lee, [0157]).
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Lee-Markuze.
Regarding claim 9, Wang-Lee disclose: 
The network controller of claim 8, set forth above,
Wang-Lee do not explicitly disclose:
further comprising instructions to update the list of cloud servers periodically.
However, Markuze discloses:
further comprising instructions to update the list of cloud servers periodically ([0136] controller cluster maintains a list of the most popular SaaS providers (i.e. maintenance of a list requires updating of the list)).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wang-Lee in view of Markuze to have updated/generated a list of cloud servers periodically. One of ordinary skill in the art would have been motivated to do so to maintain a list of the most popular SaaS providers (Markuze, [0136]). 
Regarding claim 10, Wang-Lee-Markuze disclose: 
The network controller of claim 9, set forth above, wherein the memory further comprises instructions that, when executed by the processing circuitry, cause the processing circuitry to
Wang-Lee do not explicitly disclose:
proxy a response to a name query for the virtual IP address to direct traffic to a currently selected preferred cloud server.
However, Markuze discloses:
proxy a response to a name query for the IP address to direct traffic to a currently selected preferred cloud server ([0106] configure components to optimize several network processing layers in order to achieve best end-to-end performance, reliability, and security [0128-0129] resolves an address associated with its virtual network with this authoritative DNS server, e.g. optimal one to which is should connect (i.e. DNS, name query) [0262] aggregates the measurements from the different MFNs (i.e. probed for performance results)).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wang-Lee in view of Markuze to proxy a response to a name query for a preferred cloud server for traffic direction. One of ordinary skill in the art would have been motivated to do so to configure components to optimize several network processing layers in order to achieve best end-to-end performance, reliability, and security (Markuze, [0106]). Although Markuze does not explicitly discuss that each tenant has different virtual IP addresses, substituting Markuze in Wang’s system would have denoted virtual IP addresses for different tenants (i.e. different master VMs, etc.)
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Lee-Markuze in view of Hsu et al. (US-9479574-B2) hereinafter Hsu.
Regarding claim 11, Wang-Lee-Markuze disclose: 
The network controller of claim 10, set forth above, wherein the memory further comprises instructions that, when executed by the processing circuitry, cause the processing circuitry to
Wang-Lee-Markuze do not explicitly disclose: 
proxy the response without updating the list of cloud servers and without updating the preferred cloud server.  
However, Hsu discloses:
proxy the response without updating the list of cloud servers and without updating the preferred cloud server ([col. 2, ls. 16-47] serving IP addresses to a client, based on a selected set of performance metrics, e.g. switch is provided as a proxy for an authoritative DNS server, e.g. returns a ranked or weighted list of IP addresses to the inquirer (i.e. client, wherein proxying a response does not update a list of servers that provide a service)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wang-Lee-Markuze in view of Hsu to have proxied a response without updating a list of cloud servers and updating the preferred cloud server. One of ordinary skill in the art would have been motivated to do so to return a ranked list of IP addresses to the inquirer from an authoritative DNS (Hsu, [col. 2, ls. 16-47]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Markuze in view of Chung et al. (US-20050036501-A1) hereinafter Chung.
Regarding claim 15, Wang discloses: 
The system of claim 14, set forth above, wherein the memory further comprises instructions that, when executed by the processing circuitry, cause the processing circuitry to: 
Wang does not explicitly disclose:
transmit a plurality of name queries, according to a name server list for the cloud service;
determine a correspondence between each of the plurality of cloud servers and each of a plurality of name servers of the name server list according to results of the plurality of name queries; and
probe each of the plurality of cloud servers according to the name server list and the list of the plurality of cloud servers;
However, Markuze discloses:
transmit a plurality of name queries ([0330] DNS server may return a different IP address to two different requests), according to a name server list for the cloud service ([0330] each requester will get back an IP server that is closer to it, e.g. of a SaaS provider having several regions [0335] execute DNS query for each domain name on the list); and 
probe each of the plurality of cloud servers according to the name server list and the list of the plurality of cloud servers ([0106] configure components to optimize several network processing layers in order to achieve best end-to-end performance, reliability, and security [0262] aggregates the measurements from the different MFNs (i.e. probed for performance results, for the network comprising SaaS servers on a list and response of DNS queries set forth above)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wang in view of Markuze to have transmitted name queries and probed each of the servers of the list. One of ordinary skill in the art would have been motivated to do so to learn IP addresses for each domain name and return the IP address of the “best” server (Markuze, [0335-0336]).
Wang-Markuze do not explicitly disclose:
determine a correspondence between each of the plurality of cloud servers and each of a plurality of name servers of the name server list according to results of the plurality of name queries;
However, Chung discloses:
determine a correspondence between each of the plurality of cloud servers and each of a plurality of name servers of the name server list according to results of the plurality of name queries ([0025] table may be created based on the position information and calculated hop counts, e.g. domain name servers and edge/gateway); 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wang-Markuze in view of Chung to have determined a correspondence between name servers from the list and cloud servers. One of ordinary skill in the art would have been motivated to do so to maintain a table of DNS servers based on position information and calculated hop counts (Chung, [0025]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Verzun et al. (US-20160219024-A1) hereinafter Verzun.
Regarding claim 19, Wang discloses: 
The system of claim 17, set forth above,
Wang does not explicitly disclose:
wherein each of the plurality of uplinks are connected to the Internet via more than one Internet service provider.  
However, Verzun discloses:
wherein each of the plurality of uplinks are connected to the Internet via more than one Internet service provider ([0989] communication node n_0 to n_02 all in same network, e.g. common ISP, and n_2,3 carried by different ISP over network 2 [1094] cloud A hosted by amazon, cloud B by Microsoft, cloud C by other ISP).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wang in view of Verzun to have each of the uplinks connected over multiple ISPs. One of ordinary skill in the art would have been motivated to do so to integrate multiple clouds such as hosted by Amazon, Microsoft, or other ISPs (Verzun, [0989] [1094]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Verzun in view of Sundararajan et al. (US-20190379635-A1) hereinafter Sundararajan.
Regarding claim 20, Wang-Verzun disclose: 
The system of claim 19, set forth above, 
Wang-Verzun do not explicitly disclose:
wherein a virtual private network concentrator (VPNC) is connected to a core site network and to the Internet; and
wherein a respective name server associated with the virtual IP address is preconfigured to point to the VPNC for traffic from the client.
However, Sundararajan discloses:
wherein a virtual private network concentrator (VPNC) is connected to a core site network and to the Internet ([0032] VPN gateway [0037] e.g. to route from routed core to route to particular cloud from cloud providers));
	wherein a respective name server associated with the IP address is preconfigured to point to the VPNC for traffic from the client ([0037] traffic processed by service application in the chain, e.g. VPN gateway, to route traffic (i.e. pointed to VPN gateway prior to routing, e.g. from routed core to route to particular cloud from cloud providers) [0021-0022] e.g. DNS queries to one or more DNS servers for IP information results (i.e. to connect to DNS server for IP information to connect to and endpoint at said domains would utilize IP protocol such as to transmit a query to the DNS server)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wang-Verzun in view of Sundararajan to have pointed to the VPNC for traffic. One of ordinary skill in the art would have been motivated to do so to route traffic from the routed core to a particular cloud from cloud providers (Sundararajan, [0032] [0037]). Although Sundararajan does not explicitly discuss that each DNS has different virtual IP addresses, substituting Sundararajan in Wang’s system would have denoted virtual IP addresses for different components (i.e. different servers, etc.)
Claim 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Markuze in view of Liu et al. (NPL, NetWatch: End-to-End Network Performance Measurement as a Service for Cloud) hereinafter Liu.
Regarding claim 21, Wang discloses:
The method of claim 1, set forth above, further comprising generating the list of cloud servers that provide the cloud service by: 
Wang does not explicitly disclose:
transmitting probe packets; and 
receiving identifying information and network performance information for a plurality of cloud servers that provide the cloud service.
However, Markuze discloses:
receiving identifying information and network performance information for a plurality of cloud servers that provide the cloud service ([0106] configure components to optimize several network processing layers in order to achieve best end-to-end performance, reliability, and security [0262] aggregates the measurements from the different MFNs (i.e. probed for performance results)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wang in view of Markuze to have received identifying information and network performance information for a plurality of cloud servers. One of ordinary skill in the art would have been motivated to do so to optimize several network processing layers (Markuze, [0106]).
Wang-Markuze do not explicitly disclose:
transmitting probe packets;
However, Liu discloses:
transmitting probe packets (pg. 554, para. 2] controller configures the Prove to send probe packets with a unique ID that identifies the measurement task as part of their content);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wang-Markuze in view of Liu to have transmitted probe packets. One of ordinary skill in the art would have been motivated to do so to infer network performance (Liu, [pg. 554, para. 3]).
Regarding claim 22, Wang-Markuze-Liu disclose:
The method of claim 21, set forth above, further comprising: 
Wang does not explicitly disclose:
creating a dynamic path selection (DPS) policy for traffic from a client device to the cloud service based on the probe packets, wherein the client device requests the cloud service; and 
applying destination network address translation for traffic from the client device addressed to the virtual IP address based on the DPS policy.
However, Markuze discloses:
creating a dynamic path selection (DPS) policy for traffic from a client device to the cloud service based on the probes ([0106] e.g. optimize traffic routing, e.g. shortest path, packet duplication [0114-0115] identifies different desired routing paths and provided to tables (i.e. dynamic path selection), e.g. for selection of path during runtime criteria such as based on QoS), wherein the client device requests the cloud service ([0330] each requester will get back an IP server that is closer to it, e.g. a location basis); and 
applying destination network address translation for traffic from the client device addressed to the IP address based on the DPS policy ([0209] reverse NAT that translates the destination IP/port addresses of the data message to new destination IP port addresses that the virtual network associates with a particular tenant).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wang in view of Markuze to have created a dynamic path selection policy for requesting the service and applying network address translation for traffic addressed to the IP address based on the DPS policy. One of ordinary skill in the art would have been motivated to do so to optimize traffic routing (Markuze, [0106]). Although Markuze does not explicitly discuss that each tenant has different virtual IP addresses, substituting Markuze in Wang’s system would have denoted virtual IP addresses for different tenants (i.e. different master VMs, etc.)
Wang-Markuze do not explicitly disclose:
transmitting probe packets;
However, Liu discloses:
transmitting probe packets (pg. 554, para. 2] controller configures the Prove to send probe packets with a unique ID that identifies the measurement task as part of their content);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wang-Markuze in view of Liu to have transmitted probe packets. One of ordinary skill in the art would have been motivated to do so to infer network performance (Liu, [pg. 554, para. 3]).
Regarding claim 23, it does not further define nor teach over the limitations of claim 21, therefore, claim 23 is rejected for at least the same reasons set forth above as in claim 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
P. Simoens et al., "Service-Centric Networking for Distributed Heterogeneous Clouds," in IEEE Communications Magazine, vol. 55, no. 7, pp. 208-215, July 2017, doi: 10.1109/MCOM.2017.1600412.;
S. Secci, P. Raad and P. Gallard, "Linking Virtual Machine Mobility to User Mobility," in IEEE Transactions on Network and Service Management, vol. 13, no. 4, pp. 927-940, Dec. 2016, doi: 10.1109/TNSM.2016.2592241.;
Dispensa et al. (US-20070008974-A1) METHOD, APPARATUS AND COMPUTER PROGRAM PRODUCT FOR NETWORK SERVICES;
Sarangapani et al. (US-9807016-B1) REDUCING SERVICE DISRUPTION USING MULTIPLE VIRTUAL IP ADDRESSES FOR A SERVICE LOAD BALANCER;
KANG et al. (US-20160364792-A1) CLOUD SERVICE BROKERAGE METHOD AND APPARATUS USING SERVICE IMAGE STORE;
HUH et al. (US-20130159392-A1) SYSTEM AND METHOD FOR PROVIDING VIRTUAL DEVICE;
Hur (US-20120240113-A1) CONTROLLING AND SELECTING CLOUD CENTER.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         

/KAMAL B DIVECHA/               Supervisory Patent Examiner, Art Unit 2453